Case: 2:19-cr-00053-EAS Doc #: 31 Filed: 08/26/19 Page: 1 of 1 PAGEID #: 116

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 2:19-er-53
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
ANDREW K. MITCHELL,
Defendant.

ORDER

This matter is before the Joint Motion to Continue the Trial Schedule. (ECF No. 30.) Under
the current scheduling order, trial is set for September 16, 2019. (ECF No. 27.)

After reviewing the Motion, the Court concludes that failure to grant a continuance would
deny the parties “the reasonable time necessary for effective preparation, taking into account the
exercise of due diligence.” See 18 U.S.C. § 3161(h\(7)(B){iv). As such, the Court finds that “the
ends of justice served by [continuing the trial] outweigh the best interests of the public and the
defendant in a speedy trial.” See id. § 3161(h)(7)(A). The delay caused by the continuance is
properly excluded from the limits of the Speedy Trial Act. See id. § 31 61(h).

Accordingly, the Joint Motion to Continue the Trial Schedule (ECF No. 30) is GRANTED,

and the current trial date is VACATED. The Court will promptly issue a new scheduling order.

IT IS SO ORDERED.

€-\u-20l4 LL

DATE EDMUND % SARGUS, JR.
CHIEF UNITED STATES DISTRICT JUDGE
